[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APR 25, 2007
                               No. 06-14199                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 04-00139-CR-J-32-TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CARL L. LAWSON,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 25, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges

PER CURIAM:

     James H. Burke, appointed counsel for Carl Lawson in this direct criminal
and sentencing appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lawson’s conviction and

sentence are AFFIRMED.




                                          2